DETAILED ACTION 
1. 	The following is an examiner's amendment in response to Applicant's amendment filed on December 17, 2021 and interview held with Mr. Chethan K. Srinivasa on January 7, 2022. Currently Claims 1-20 are pending and allowed. Claims 1, 11 and 20 are the independent claims. 

Notice of Pre-A/A or AJA Status 
2. 	The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

 			EXAMINER'S AMENDMENT 
3. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Mr. Chethan K. Srinivasa on January 7, 2022. 

Amendment to the Claims:
1.  (Currently Amended) A method, comprising:
	receiving, by one or more processors from an application executing on one or more servers, data about a sequence of tasks to be performed by a plurality of users using a plurality of client devices;

	determining, by the one or more processors, a state of a first client device associated with the first user and a state of a second client device associated with the second user, wherein the state of the first client device indicates whether the first client device is ready to perform tasks, and the state of the second client device indicates whether the second client device is ready to perform tasks;
	establishing, by the one or more processors, a rank for the first task for the first user based on the state of the first client device and the state of the second client device; and
	providing, by the one or more processors to the first client device, data comprising the rank for the first task and information about the state of the second client device to cause the first client device to generate a graphical user interface that indicates the rank of the first task and an indication of the state of the second client device.

 	2.  (Currently Amended) The method of claim 1, wherein the application is executed by a virtual machine executing on the one or more servers.

 	3.  (Original) The method of claim 1, comprising:

	establishing, by the one or more processors, a second rank for the first task for the first user based on the updated state for the second client device; and
	providing, by the one or more processors to the first client device, an indication of the second rank for the first task to cause the first client device to re-rank the first task in the graphical user interface based on the second rank.

 	4.  (Original) The method of claim 1, comprising:
	identifying, by the one or more processors, a third task in the sequence of tasks and a third user associated with a third client device to perform the third task, wherein the third task is subsequent to the second task;
	determining, by the one or more processors, a state of the third client device; and
	establishing, by the one or more processors, the rank for the first task for the first user based on both the state of the second client device and the state of the third client device.

 	5.  (Previously Presented) The method of claim 1, wherein the state of the second client device corresponds to a ready state, comprising:
	determining, by the one or more processors, an amount of time the second client device has been in the ready state; and


 	6.  (Previously Presented) The method of claim 1, wherein the state of the second client device corresponds to a ready state, comprising:
	determining, by the one or more processors, an amount of time the second client device has been in the ready state; and
	providing, by the one or more processors, an instruction to the first client device to update the graphical user interface to indicate the amount of time the second client device has been in the ready state.

 	7.  (Original) The method of claim 1, comprising:
	determining, by the one or more processors, an amount of time the second client device has been in the state; and
	invoking, by the one or more processors, a digital assistant to perform the first task on behalf of the first user responsive to the amount of time satisfying a threshold.

 	8.  (Previously Presented) The method of claim 1, comprising:
	receiving, by the one or more processors, an indication of completion of the first task by the first user;
	receiving, by the one or more processors, an updated state of the first client device that previously completed the first task; and


 	9.  (Previously Presented) The method of claim 1, comprising:
	providing, by the one or more processors to the second client device, responsive to completion of the first task by the first user, information comprising the second task and an updated state of the first client device to cause the second client device to generate a graphical user interface displaying the second task, the updated state of the first client device, and a communication icon configured to establish a communication channel between the second client device and the first client device;
	receiving, by the one or more processors, a request to establish the communication channel between the second client device and the first client device that previously performed the first task; and
	establishing, by the one or more processors, the communication channel responsive to the request.

 	10.  (Previously Presented) The method of claim 1, comprising:
	identifying, by the one or more processors, a third task of the sequence of tasks and a third user associated with a third client device of the plurality of client devices assigned to perform the third task, wherein the third task is subsequent to the second task; 

	providing, by the one or more processors to the third client device, a graphical user interface card configured to display the state of the first client device, the state of the second client device, the information associated with performance of the first task by the first user, the information associated with performance of the second task by the second user, and an icon configured to initiate a communication channel between the third client device and at least one of the first client device or the second client device.

11.  (Currently Amended) A system, comprising:
	one or more processors and memory configured to:
	receive, from an application executed by one or more servers, data about a sequence of tasks to be performed by a plurality of users using a plurality of client devices;
	identify a first user from the plurality of users to perform a first task in the sequence of tasks, and a second user from the plurality of users to perform a second task in the sequence of tasks that is subsequent to the first task;
	determine a state of a first client device associated with the first user and a state of a second client device associated with the second user, wherein the state of the first client device indicates whether the first client device is ready to perform tasks, and the 
	establish a rank for the first task for the first user based on the state of the first client device and the state of the second client device; and
	provide, to the first client device, data comprising the rank for the first task and information about the state of the second client device to cause the first client device to generate a graphical user interface that indicates the rank of the first task and an indication of the state of the second client device.

 	12.  (Currently Amended) The system of claim 11, wherein the application is executed by a virtual machine executing on the one or more servers.

 	 13.  (Previously Presented) The system of claim 11, wherein the one or more processors are further configured to:
	receive an updated state for the second client device;
	establish a second rank for the first task for the first user based on the updated state for the second client device; and
	provide, to the first client device, an indication of the second rank for the first task to cause the first client device to re-rank the first task in the graphical user interface based on the second rank.

14.  (Previously Presented) The system of claim 11, wherein the one or more processors are further configured to:

	determine a state of the third client device; and
	establish the rank for the first task for the first user based on both the state of the second client device and the state of the third client device.

 	15.  (Previously Presented) The system of claim 11, wherein the state of the second client device corresponds to a ready state, and the one or more processors are further configured to:
	determine an amount of time the second client device has been in the ready state; and
	establish the rank for the first task for the first user based on the state of the first client device, the state of the second client device, and the amount of time the second client device has been in the ready state.

 	16.  (Previously Presented) The system of claim 11, wherein the one or more processors are further configured to:
	determine an amount of time the second client device has been in the state; and
	invoke a digital assistant to perform the first task on behalf of the first client device responsive to the amount of time satisfying a threshold.


	receive an indication of completion of the first task by the first user;
	receive an updated state of the first client device;
	provide, to the second client device, information comprising the second task and the updated state of the first client device to cause the second client device to generate a graphical user interface displaying the second task and the updated state of the first client device.

 	18.  (Previously Presented) The system of claim 11, wherein the one or more processors are further configured to:
	provide, to the second client device, responsive to completion of the first task by the first user, information comprising the second task and an updated state of the first client device to cause the second client device to generate a graphical user interface displaying the second task, the updated state of the first client device, and a communication icon configured to establish a communication channel between the second client device and the first client device;
	receive a request to establish the communication channel between the second client device and the first client device that performed the first task; and
	establish the communication channel responsive to the request.

 	19.  (Previously Presented) The system of claim 11, wherein the one or more processors are further configured to:

	retrieve, subsequent to completion of the second task, the state of the first client device, the state of the second client device, information associated with performance of the first task by the first user, and information associated with performance of the second task by the second user; and
	provide, to the third client device, a graphical user interface card configured to display the state of the first client device, the state of the second client device, the information associated with performance of the first task by the first user, the information associated with performance of the second task by the second user, and an icon configured to initiate a communication channel between the third client device and at least one of the first client device or the second client device.

 	one or more processors and memory configured to:
	receive, from an application executed by one or more servers, data about a sequence of tasks to be performed by a plurality of users using a plurality of client devices;
20.  (Currently Amended) A computer-readable medium storing web browser executable instructions that, when executed by the web browser, cause one or more servers to provide a digital service to perform tasks, the instructions comprising instructions to:

	receive, from an application executing on a server, data about a sequence of tasks to be performed by a plurality of users using a plurality of client devices;
	identify the first user from the plurality of users to perform a first task in the sequence of tasks, and a second user from the plurality of users to perform a second task in the sequence of tasks that is subsequent to the first task;
	determine the state of the first client device associated with the first user and a state of a second client device associated with the second user, wherein the state of the first client device indicates whether the first client device is ready to perform tasks, and the state of the second client device indicates whether the second client device is ready to perform tasks;
	establish a rank for the first task for the first user based on the state of the first client device and the state of the second client device; 
	provide, to the first client device, data comprising the rank for the first task and information about the state of the second client device; and
	generate a graphical user interface that indicates the rank of the first task and an indication of the state of the second client device.

					Allowance
4. 	The following is a notice of allowance in response to Applicant's amendment filed October 22, 2021 and the examiner's amendment above. Currently Claims 1-20 are pending and allowed herein. 

REASONS FOR ALLOWANCE
5. 	The following is an examiner's statement of reasons for allowance.
	The closest prior art fail to teach or suggest either singularly or in combination a method comprising: receiving, by one or more processors from an application executing on one or more servers, data about a sequence of tasks to be performed by a plurality of users using a plurality of client devices; identifying, by the one or more processors, a first user from the plurality of users to perform a first task in the sequence of tasks, and a second user from the plurality of users to perform a second task in the sequence of tasks that is subsequent to the first task; determining, by the one or more processors, a state of a first client device associated with the first user and a state of a second client device associated with the second user, wherein the state of the first client device indicates whether the first client device is ready to perform tasks, and the state of the second client device indicates whether the second client device is ready to perform tasks; establishing, by the one or more processors, a rank for the first task for the first user based on the state of the first client device and the state of the second client device; and providing, by the one or more processors to the first client device, data comprising the rank for the first task and information about the state of the second client device to cause the first client device to generate a graphical user interface that indicates the rank of the first task and an indication of the state of the second client device as recited in independent claim 1.


	receive, from an application executed by one or more servers, data about a sequence of tasks to be performed by a plurality of users using a plurality of client devices; identify a first user from the plurality of users to perform a first task in the sequence of tasks, and a second user from the plurality of users to perform a second task in the sequence of tasks that is subsequent to the first task; determine a state of a first client device associated with the first user and a state of a second client device associated with the second user, wherein the state of the first client device indicates whether the first client device is ready to perform tasks, and the state of the second client device indicates whether the second client device is ready to perform tasks;
establish a rank for the first task for the first user based on the state of the first client device and the state of the second client device; and provide, to the first client device, data comprising the rank for the first task and information about the state of the second client device to cause the first client device to generate a graphical user interface that indicates the rank of the first task and an indication of the state of the second client device as recited in independent claim 11.
	The closest prior art fail to teach or suggest either singularly or in combination
a computer-readable medium storing web browser executable instructions that, when executed by the web browser, cause one or more servers to provide a digital service to perform tasks, the instructions comprising instructions to: provide, to one or more processors, an indication of a state of a first client device associated with a first user, wherein the one or more processors are configured to: receive, from an application executing on a server, data about a sequence of tasks to be performed by a plurality of users using a plurality of client devices; identify the first user from the plurality of users to perform a first task in the sequence of tasks, and a second user from the plurality of users to perform a second task in the sequence of tasks that is subsequent to the first task; determine the state of the first client device associated with the first user and a state of a second client device associated with the second user, wherein the state of the first client device indicates whether the first client device is ready to perform tasks, and the state of the second client device indicates whether the second client device is ready to perform tasks; establish a rank for the first task for the first user based on the state of the first client device and the state of the second client device; provide, to the first client device, data comprising the rank for the first task and information about the state of the second client device; and generate a graphical user interface that indicates the rank of the first task and an indication of the state of the second client device as recited in independent claim 20.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMAIN JEANTY/Primary Examiner, Art Unit 3623